Citation Nr: 1037442	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-34 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for small vessel peripheral 
vascular disease (SVPVD), frontal lobes.  

2.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease (DJD) at C5-C6.  

3.  Entitlement to an initial (compensable) rating for kidney 
stones.  

4.  Entitlement to an initial (compensable) rating for bilateral 
hearing loss.  

5.  Entitlement to an initial (compensable) rating for recurrent 
sinusitis with sinus headaches.  

6.  Entitlement to an initial (compensable) rating for chronic 
mononucleosis.  




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 
1978 and from October 1982 to December 2003.  

These matters ensued following a May 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  As noted in the Board's August 2008 remand 
decision, during the pendency of this appeal, the Veteran's 
claims file was transferred to the jurisdiction of the 
Pittsburgh, Pennsylvania, RO, which has certified the case for 
appellate review.

In an August 2008 decision, the Board, in pertinent part, 
remanded the following issues: entitlement to service connection 
for SVPVD, frontal lobes; entitlement to service connection for a 
foot disorder manifested by bilateral heel cord pain and 
tightness; entitlement to an initial rating in excess of 10 
percent for DJD at C5-C6; entitlement to an initial (compensable) 
rating for kidney stones; entitlement to an initial (compensable) 
rating for bilateral hearing loss; entitlement to an initial 
(compensable) rating for sinusitis with sinus headaches; and 
entitlement to an initial (compensable) rating for chronic 
mononucleosis.  The development requested included for the 
Veteran to undergo numerous VA examinations.  These evaluations 
were accomplished in early 2010, and the reports were added to 
the claims file.  The case has now been returned to the Board for 
further appellate review.  

Subsequent to the Board's August 2008 remand, service connection 
was granted for bilateral Achilles tendonitis (claimed as 
bilateral heel cord tightness/heel pain, and stiffness), and an 
evaluation of 10 percent was assigned.  The Veteran has not 
disagreed with the assigned disability ratings or the effective 
date.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement (NOD) 
must thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection).  
Therefore, the matter has been resolved and is no longer in 
appellate status.

Moreover, the Veteran indicated in numerous statements dated 
subsequent to the Board's 2008 remand that he wished to withdraw 
the issue of entitlement to an increased rating for sleep apnea.  
Accordingly, this claim is not currently in appellate status 
before the Board.  


FINDINGS OF FACT

1.  There is no current diagnosis or other current demonstration 
of SVPVD, frontal lobes.  

2.  DJD at C5-C6 is manifested by a small area of muscle spasm 
the size of a dime (approximate) palpated to that area with and 
without repetitive range of motion.  Forward flexion is 0 to 45 
degrees with stiffness at 45 degrees.  Extension is to 10 degrees 
secondary to pain.  Lateral flexion is to 45 degrees on the right 
and 0 degrees on the left due to pain.  Bilateral rotation is to 
80 degrees.  The combined range of motion is 260 degrees.  There 
is pain and muscle spasm to the left peri cervical muscles, but 
no additional loss of range of motion due to weakness, decreased 
endurance, or fatigability.  

3.  The Veteran's kidney stones are not shown to have required 
diet or drug therapy or invasive or non-invasive procedures more 
than two times per year; occasional attacks of colic are not 
clinically shown.  

4.  On VA examination in March 2005, the Veteran had level I 
hearing bilaterally.  On VA examination in February 2010, the 
Veteran had level II hearing bilaterally.  

5.  The Veteran's recurrent sinusitis with recurrent sinus 
headaches is not shown to be productive of incapacitating 
episodes requiring antibiotic treatment, or three or more non-
incapacitating episodes manifested by headaches, pain, and 
purulent discharge or crusting per year, or significant nasal 
obstruction.  

6.  Fatigue has been productive of symptoms that wax and wane, 
and has not resulted in any periods of incapacitation or the need 
for medication.


CONCLUSIONS OF LAW

1.  SVPVD, frontal lobes, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  The criteria for an initial rating in excess of 10 percent 
for DJD at C6-C6 have not been met.  38 U.S.C.A. 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.31, 4.40, 4.45, 4.49, 
4.71a, Diagnostic Codes (DCs) 5003-5242 (2009).

3.  The criteria for the assignment of an initial (compensable) 
rating for kidney stones have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.31, 4.115b, 
DCs 7509, 7510 (2009).  

4.  The criteria for an initial (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.85, 4.86, DC 
6100 (2009).  

5.  The criteria for an initial (compensable) rating for 
recurrent sinusitis with recurrent sinus headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 4.97, DCs 6510-6514 (2009).  

6.  The criteria for an initial (compensable) disability rating 
for chronic mononucleosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 7 Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.40, 4.45, 4.88b, DC 6399-6354 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in December 2003, March 2005, and 
October 2008) specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the Veteran 
and the VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially 
satisfied the notification requirements of the VCAA by way of 
these letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to provide; 
and (4) requesting the Veteran to provide any information or 
evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in the VCAA letter dated in October 
2008.  

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as cardiovascular 
disease to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Entitlement to Service Connection for SVPCD, Frontal Lobes.  

Background and Analysis

Review of the service treatment records (STRs) reflects that the 
Veteran was seen for consultation in a neurology clinic in 
October 2003.  Magnetic resonance imaging (MRI) results showed 
some white matter in the frontal lobes which was thought to be 
consistent with ischemia.  The neurologist indicated that the MRI 
results were suggestive of SVPVD.  No formal diagnosis was made.  
Moreover, a VA examination conducted post service in 2005 did not 
result in diagnosis of SVPVD.  

As per the Board's remand request in 2008, additional VA 
examination was conducted to determine if this condition was 
present, and, if so, whether it had its origin during service.  
When examined by VA in February 2010, the examiner specifically 
noted, following evaluation of the Veteran, that no SVPVD was 
found.  

Congress specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  As there is no competent medical evidence of current 
SVPVD, frontal lobes, the claim must be denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for SVPVD, frontal lobes, and the claim is denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

In cases in which a claim for a higher evaluation arises out of 
the initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the claim and 
appellate process.  See generally, Fenderson v. West, 12 Vet. 
App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).

Entitlement to an Initial Rating in Excess of 10 Percent for DJD 
at C5-C6.

Specific Laws and Regulations - DJD at C5-C6.

General Rating Formula for Diseases and Injuries of the Spine

DC 5235  Vertebral fracture or dislocation 

DC 5236  Sacroiliac injury and weakness

DC 5237  Lumbosacral or cervical strain

DC 5238  Spinal stenosis

DC 5239  Spondylolisthesis or segmental instability

DC 5240  Ankylosing spondylitis

5241  Spinal fusion

5242  Degenerative arthritis of the spine (see also DC 5003)

5243  Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the Spine: 
(For DCs 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease 

Unfavorable ankylosis of the entire spine - 100 percent

Unfavorable ankylosis of the entire thoracolumbar spine - 50 
percent

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine - 40 
percent 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine - 30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis - 20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height - 10 percent

Note: (1)  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note: (2) (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  

Note: (3)  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  

Note: (4)  Round each range of motion measurement to the nearest 
five degrees.  

Note: (5)  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note: (6)  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a (2009)  

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

DC 5243  Intervertebral disc syndrome 

With incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months - 60 percent

With incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months - 40 
percent

With incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months - 20 
percent

With incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months - 10 
percent

Note (1):  For purposes of evaluations under diagnostic code 5243 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment.  38 C.F.R. § 4.71a 
(2009)

5003 Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved (DC 
5200 etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 pct is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the absence of 
limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations - 20 percent

With X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups - 10 percent

Note (1):  The 20 pct and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  

Note (2):  The 20 pct and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions listed 
under diagnostic code 5013 to 5024, inclusive.  38 C.F.R. § 
4.71a, DC 5003 (2009)

Background and Analysis

A May 2005 rating decision granted service connection for DJD at 
C5-C6 with an evaluation of 10 percent, effective from January 1, 
2004, the day following the Veteran's release from active 
service.  The award was based on STRs that included treatment on 
multiple occasions for recurrent cervical neck pain.  Also 
considered at the time was an April 2005 VA evaluation report 
which showed a history of recurring pain since 1984, usually 
associated with left trapezius muscle spasm.  The examiner noted 
no postural abnormalities, but the Veteran held his head in 
approximately 5 degrees of right lateral flexion.  There was no 
muscle spasm noted.  Range of motion of the cervical spine was 45 
degrees of flexion without pain, 45 degrees of extension without 
pain, 45 degrees of right lateral flexion without pain, 30 
degrees of left lateral flexion with mild lower neck pain, 75 
degrees of rotation to the right without pain, and 60 degrees of 
rotation to the left with mild lower neck pain.  Repetitive 
movements of the neck did not cause increased pain or weakness.  
There was no percussion tenderness over the cervical spine and no 
cervical paraspinal spasm noted.  X-rays showed DJD at C5-C6 and 
questionable minimal subluxation.  

Additional VA examination was conducted in February 2010.  At 
that time, there was tenderness to the left peri-cervical 
muscles.  There was a small area of muscle spasm the size of a 
dime (approximate) palpated to that area with and without 
repetitive range of motion.  Forward elevation (flexion) was 0 to 
45 degrees with stiffness at 45 degrees.  Extension was 0 to 10 
degrees secondary to pain.  Lateral flexion was 0 to 45 degrees 
on the right and 0 on the left due to pain.  Bilateral rotation 
was 0 to 80 degrees.  (The combined range of motion was 260 
degrees.)  There was pain and muscle spasm to the left peri 
cervical muscle, but no additional loss of range motion due to 
weakness, decreased endurance, or fatigability.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the Veteran 
warrants no more than a 10 percent evaluation for his DJD at C5-
C6 for the entirety of the appeal period.  

The Veteran's forward flexion of the cervical spine was greater 
than 40 degrees; the combined range of motion of the cervical 
spine was 260 degrees, which is greater than 170 degrees but not 
greater than 335 degrees; and no muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis were 
observed.  As such, the evidence does not show that the Veteran's 
warrants a 20 percent rating under General Rating Formula for 
Diseases and Injuries under the spine, though his combined range 
of motion warranted a 10 percent rating.  It logically follows, 
that if the criteria for a 20 percent rating were not reached, 
higher ratings were also not reached.  The Veteran did not have 
ankylosis of the cervical spine.  The evidence did not show any 
incapacitating episodes.  X-ray evidence of arthritis of the 
cervical spine and some limitation of motion are documented.

The Board further finds that the Veteran's loss of range of 
motion renders DC 5003 inapplicable, because the Veteran has loss 
of range of motion as described above and he is compensable for 
such loss of range of motion under DC 5242.  38 C.F.R. § 4.71a, 
DC 5003 (2009).  Also with regard to Note (1) of the General 
Rating Formula for Disease and Injuries of the Spine, the Board 
observes that the medical evidence fails to show the Veteran's 
cervical spine disability has been productive of any objective 
neurological abnormalities.  As to the DeLuca factors, the 
Veteran did not exhibit pain during his range of motion testing, 
including on repetitive use.  The examiner noted that there was 
no functional loss, and therefore the Board finds that an 
additional compensation for functional loss of a joint is not for 
application in this case.  38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca, supra.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996). In this case, there are no exceptional or unusual 
factors with regard to the Veteran's neck condition. The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service- connected disability are inadequate. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical."). Here, the 
rating criteria reasonably describe his disability level and 
symptomatology and provide for higher ratings. Additionally, the 
Board explored whether other diagnostic codes could afford the 
Veteran a higher rating. Thus, his disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). Referral for extraschedular consideration 
is not warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); Ortiz v. Principi, 
274 F. 3d. 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.  

Entitlement to an Initial (Compensable) Rating for Kidney Stones.

Specific Laws and Regulations - Kidney Stones

The Veteran's recurring urethral calculi (kidney stones) are 
rated pursuant to DC 7510 (for ureterolithiasis).  That DC 
provides that ureterolithiasis is rated as hydronephrosis (under 
Code 7509), except for recurrent stone formation requiring one or 
more of the following: 1. diet therapy, 2. drug therapy, 3. 
invasive or non-invasive procedures more than two times per year.  
In such events, a 30 percent rating is to be assigned.  38 C.F.R. 
§ 4.115b, Code 7510 

A 10 percent rating is warranted under Code 7509 when there is 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  A 20 percent rating requires 
frequent attacks of colic that requires catheter drainage.  A 30 
percent rating additionally requires infection, kidney function 
impairment.  Severe hydronephrosis is rated based on renal 
dysfunction.  38 C.F.R. § 4.115b (2009).

Background and Analysis

The RO granted service connection for kidney stones in a May 2003 
rating action based on review of the STRs which showed inservice 
treatment for this condition.  Specifically, one stone was passed 
spontaneously, and the other had to be removed from the ureter 
with a basket.  It was noted upon VA examination in April 2005 
that a post service magnetic resonance imaging (MRI) test 
completed in 2004 showed no recurrence of kidney stones.  

When examined by VA in February 2010, the Veteran reported that 
he had spontaneously passed a stone in August 2009 after an 
emergency room visit.  At that time, he was given pain 
medications and relaxants.  He reported nocturia one to two times 
per night and daytime urination five to six times.  He denied any 
dysuria, hematuria, urine stream abnormalities, to include 
hesitance.  He also denied any incontinence.  He denied any 
recurrent urinary tract infections or renal colic.  He denied 
bladder stones.  He also denied acute nephritis.  

The Veteran has written that he has had recurrent pathology.  
While there is the one reported episode, there are no others 
clinically confirmed.  He has asserted that he has attacks of 
colic which he self treats with diet and water intake.  He is 
followed at the urology clinic, but objective manifestations 
sufficient to warrant a compensable rating have not been shown.

Since there is no evidence that the Veteran's recurring urethral 
stone formation has required diet or drug therapy, or invasive or 
non-invasive procedures during the appeal period, the disability 
must be rated under Code 7509 (as hydronephrosis).  All of the 
compensable ratings under Code 7509 require attacks of colic.  
Inasmuch as such attacks have not been clinically noted (and the 
Veteran has specifically denied such attacks at the 2010 
examination, a 0 percent rating must be assigned.  38 C.F.R. § 
4.31 (2009).

Based on the foregoing, the Board concludes that kidney stones 
have been noncompensable throughout the period on appeal.  The 
Board has considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Thus, the Board is 
unable to identify a reasonable basis for granting the Veteran's 
claims.  Gilbert, supra.  Also considered was referral of the 
case for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), but the Board finds no basis for further 
action on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  



Entitlement to an Initial (Compensable) Rating for Bilateral 
Hearing Loss.

Specific Laws and Regulations - Bilateral Hearing Loss

The Ratings Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state- licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85 (2009).  Table VII is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
when indicated under the provisions of 38 C.F.R. § 4.86 (2009).  
38 C.F.R. § 4.85(c) (2009).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a) (2009).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b) (2009).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).



Background and Analysis

In a May 2005 rating action, service connection was granted for 
bilateral hearing loss and a noncompensable rating was assigned.  
It was determined that this condition which preexisted service 
was aggravated therein.  

On the authorized audiological evaluation by VA in March 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
60
60
LEFT
15
25
45
55
65

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  The average pure tone threshold loss in the 
right ear was 36 decibels and 48 decibels in the left ear.  

Using Table VI of 38 C.F.R. § 4.85, these audiological testing 
results correlate to level I hearing in both ears.  Using Table 
VII (DC 6100) of 38 C.F.R. § 4.85, the combination of level I 
hearing in both of the Veteran' ears corresponds to a 
noncompensable disability rating.  

On additional VA authorized audiological evaluation in February 
2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
65
70
LEFT
10
20
60
65
70

Speech audiometry revealed speech recognition ability of 90 
percent in each ear.  The average pure tone threshold loss in the 
right ear was 41 decibels and 54 decibels in the left ear.  
Using Table VI of 38 C.F.R. § 4.85, these audiological testing 
results correlate to level II hearing in both ears.  Using Table 
VII (DC 6100) of 38 C.F.R. § 4.85, the combination of level II 
hearing in both of the Veteran' ears corresponds to a 
noncompensable disability rating.  Thus, a compensable rating is 
not warranted throughout the appeal period.  

Finally, it is noted that the Board has considered the doctrine 
of reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on the 
merits.  Thus, the Board is unable to identify a reasonable basis 
for granting the Veteran's claims.  Also considered was referral 
of the case for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further 
action on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  

Entitlement to an Initial (Compensable) Rating for Recurrent 
Sinusitis 
With Sinus Headaches.

Specific Laws and Regulations -Recurrent Sinusitis

Under DC 6514, a noncompensable rating is assigned for sinusitis 
when it is detected by X-ray only.  A 10 percent rating is 
assigned when a Veteran has either one or two incapacitating 
episodes per year of sinusitis (an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician) requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or has three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 30 percent rating is 
assigned when a Veteran has either three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or has more than six non- 
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97 
(2009), DC 6514 (2009).

Background and Analysis

Service connection for recurrent sinusitis was granted upon 
rating decision in May 2003 and a noncompensable rating was 
assigned.  The grant was based on review of the STRs which showed 
inservice treatment for sinusitis.  Also considered was a post 
service VA examination in April 2005.  At that time, the Veteran 
reported recurring sinusitis with some right maxillary fullness.  
He used over the counter medications for treatment.  X-rays of 
the sinuses were negative.  

Additional VA examination was conducted in February 2010.  There 
was no tenderness to palpation to the forehead, temples, or 
frontal sinuses.  X-rays showed that the paranasal sinuses were 
normally pneumatized and aerated.  There was no mucosal 
thickening and no fluid was visible.  The osseous structures were 
intact.  Paranasal sinuses were normal.  

Although the Veteran has complained of sinus problems, the above 
evidence does not show at least one incapacitating episode of 
sinusitis a year or evidence of at least three non-incapacitating 
episodes per year characterized by headaches, pain, and purulent 
discharge or crusting.  Consequently, a compensable evaluation is 
not warranted for service-connected sinusitis.

Based on the foregoing, the Board concludes that recurrent 
sinusitis has been noncompensable throughout the period on 
appeal.  The schedular evaluation in this case is also not found 
to be inadequate for rating purposes.  There is no evidence that 
the Veteran's service-connected sinusitis causes marked 
interference with employment or frequent hospitalization.  
Therefore, the RO's decision not to refer this issue for 
extraschedular consideration to the Chief Benefits Director or 
the Director, Compensation and Pension Service was correct.  In 
reaching the above decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's claim for a compensable evaluation for 
service-connected allergic rhinitis and sinusitis, the doctrine 
is not for application.  Gilbert, supra.  

Entitlement to an Initial (Compensable) Rating for Chronic 
Mononucleosis.

Specific Laws and Regulations - Chronic Mononucleosis

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2009).  

In this case, the Veteran's chronic mononucleosis is rated 
pursuant to DC 6354 Code for chronic fatigue syndrome (CFS).  
This code provides that symptoms that wax and wane but result in 
periods of incapacitation of at least one but less than two weeks 
total duration per year, or; symptoms controlled by continuous 
medication warrant a 10 percent evaluation.  38 C.F.R. § 4.88b, 
DC 6354. 

A 20 percent evaluation is warranted where there are CFS symptoms 
which are nearly constant and restrict routine daily activities 
by less than 25 percent of the pre-illness level, or; which wax 
and wane, resulting in periods of incapacitation of at least two 
but less than four weeks total duration per year. Id. 

A 40 percent disability rating is warranted where there are CFS 
symptoms manifested by debilitating fatigue, cognitive 
impairments, or other impairments such as inability to 
concentrate, forgetfulness, confusion or a combination of other 
signs and symptoms, which are nearly constant and restrict 
routine daily activities to 50 to 75 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total per 
year.  Id. 

A 60 percent rating is warranted for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs and 
symptoms which are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of at 
least six weeks total duration per year.  Id. 

A 100 percent disability rating is warranted for debilitating 
fatigue, cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs and 
symptoms which are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care.  Id. 

For the purpose of evaluating this disability, the condition will 
be considered incapacitating only while it requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.88b, DC 6354, Note.

Background and Analysis

Service connection for chronic mononucleosis was granted upon 
rating decision in May 2005 based on review of the STRs which 
shows that this condition was initially diagnosed during service 
in the 1980s and that he had recurring episodes in subsequent 
years.  When examined by VA in April 2005, the Veteran noted no 
current symptoms.  He did report, however, symptoms of fatigue, 
for which he had not received any treatment other than rest.  The 
examiner noted recurrent status post mononucleosis and fatigue.  

Additional VA examination was conducted in February 2010.  At 
that time, the Veteran stated that when he was stressed, he would 
have an exacerbation of fatigue and generalized weakness.  He 
occasionally had cold sweats.  The final diagnoses included an 
acute episode of mononucleosis which resolved with residual 
fatigue.  Also, no CFS was found.  

After a careful review of the record, the Board finds that 
chronic mononucleosis (rated as CFS) to be of a noncompensable 
level of disability.  Clearly, under DC 6354 for a compensable 
evaluation, the evidence must show that symptoms wax and wane but 
result in periods incapacitation of at least one but less than 
two weeks total duration per year, or; that symptoms are 
controlled by continuous medication. 38 C.F.R. § 4.88b, DC 6354.  
Such is not shown here.  The Board reiterates that for the 
purpose of evaluation under DC 6354, the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.88b, DC 6354, Note.

In considering the Veteran's credibility, the Board finds that he 
has been consistent in his statements regarding his level of 
limitation due to fatigue and his symptoms.  Although the Veteran 
is credible, his statements even when accepted as true, does not 
provide a basis for a higher evaluation as discussed below.

The evidence does not reveal any history of incapacitating 
episodes requiring bed rest and treatment by a physician.  
Furthermore, there is no evidence of continuous medication for 
the treatment and control of fatigue.  Without evidence of either 
incapacitating episodes or continuous medication, the Veteran's 
chronic mononucleosis does not warrant a 10 percent rating.

Based on the foregoing, the Board concludes that chronic 
mononucleosis has been noncompensable throughout the period on 
appeal.  As the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2009), Gilbert, supra.  Also considered was 
referral of the case for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no 
basis for further action on this question as there are no 
circumstances presented which the Director of VA's Compensation 
and Pension Service might consider exceptional or unusual.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for SVPVD, frontal lobes, is 
denied.  

Entitlement to an initial rating in excess of 10 percent for DJD 
at C5-C6 is denied.  

Entitlement to an initial (compensable) rating for kidney stones 
is denied.  

Entitlement to an initial (compensable) rating for bilateral 
hearing loss is denied.  

Entitlement to an initial (compensable) rating for recurrent 
sinusitis with sinus headaches is denied.  

Entitlement to an initial (compensable) rating for chronic 
mononucleosis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


